Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Rejoinder
Claims 14, 18, 20 and 23 are allowable. Claims 19, 21 and 22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions 1-3, as set forth in the Office action mailed on 8/25/20, is hereby withdrawn and claims 19, 21 and 22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
14. (Currently Amended) A matching component for an antenna system, the matching component comprising:[[;]] 
a substrate of dielectric material, the substrate having a top surface, a bottom surface, a front surface, a rear surface, a first side surface, and a second side surface; 
a first conductive patch configured to be a driving element disposed on the top surface of the substrate, the first conductive patch couplable to a transmission line; 
ch couplable to ground; 
a first solder pad coupled to the first conductive patch via a first conductive element disposed on the first side surface of the substrate, the first solder pad disposed on the bottom surface of the substrate such that the first solder pad is positioned closer to the rear surface of the substrate than the front surface of the substrate; and 
a second solder pad coupled to the second conductive patch via a second conductive element disposed on the second side surface of the substrate, the second solder pad disposed on the bottom surface of the substrate such that the second solder pad is positioned closer to the front surface of the substrate than the rear surface of the substrate; 
wherein the first conductive patch, the second conductive patch, the first solder pad, the second solder pad, the first conductive element, and the second conductive element provide impedance matching for an antenna of the antenna system, the antenna being separate from the matching component and facing a ground plane.  

24. (Cancelled) 
25. (Cancelled) 
26. (Cancelled) 
27. (Cancelled).  
28. (Cancelled) 
29. (Cancelled) 
30. (Cancelled) 


a substrate of dielectric material, the substrate having a first surface and a second surface opposite the first surface; 
a substrate of dielectric material, the substrate having a top surface, a bottom surface, a front surface, a rear surface, a first side surface, and a second side surface; 
a first conductive path configured to be a driving element disposed on the top surface of the substrate, the first conductive path couplable to a transmission line; 
a second conductive path configured to be a parasitic element disposed on the top surface of the substrate, the second conductive path couplable to ground; 
a first solder pad coupled to the first conductive path via a first conductive element disposed on the first side surface of the substrate, the first solder pad disposed on the bottom surface of the substrate such that the first solder pad is positioned closer to the rear surface of the substrate than the front surface of the substrate; and 
a second solder pad coupled to the second conductive path via a second conductive element disposed on the second side surface of the substrate, the second solder pad disposed on the bottom surface of the substrate such that the second solder pad is closer to the front surface of the substrate than the rear surface of the substrate; 
wherein the first conductive path, the second conductive path, the first solder pad, the second solder pad, the first conductive element, and the second conductive element 


Examiner’s Statement of Reasons for Allowance
Claims 14, 18-23 and 31 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 14, patentability exists, at least in part, with the claimed features of “a second solder pad coupled to the second conductive patch via a second conductive element disposed on the second side surface of the substrate, the second solder pad disposed on the bottom surface of the substrate such that the second solder pad is positioned closer to the front surface of the substrate than the rear surface of the substrate; wherein the first conductive patch, the second conductive patch, the first solder pad, the second solder pad, the first conductive element, and the second conductive element provide impedance matching for an antenna of the antenna system, the antenna being separate from the matching component and facing a ground plane.” 
Claims 18-23 depend therefrom.
Regarding independent claim 31, patentability exists, at least in part, with the claimed features of “a second solder pad coupled to the second conductive path via a second conductive element disposed on the second side surface of the substrate, the second solder pad disposed on the bottom surface of the substrate such that the second solder pad is closer to the front surface of the substrate than the rear surface of the substrate; wherein the first conductive path, the second conductive path, the first solder pad, the second solder pad, the first conductive element, and the second conductive element provide impedance matching for an inverted F antenna of the antenna system, the inverted F antenna being separate from the matching component and facing a ground plane.”
The prior art (of record), when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.